EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
On 22 February 2021, a proposed amendment in condition for allowance was discussed with Jarrod Raphael, Applicants’ representative, in a telephone interview. Additional amendments were proposed on 23 February 2021 via email correspondence. Authorization for this examiner’s amendment was given via email correspondence from Mr. Raphael on 25 February 2021.

The application has been amended as follows: 
        Claims 12, 16 and 18 have been amended, as listed below.
        Note:  For those claims that are neither amended nor canceled as indicated in this Examiner’s Amendment, see the supplementary amendment filed by Applicants on 23 February 2021.

12.	(Currently amended)  please replace “wherein the composition is a hair composition” with “wherein the personal care composition is a hair composition”. 
16.	(Currently Amended) in line 7, please delete “after extraction”.
18.	(Currently Amended) in line 5, please replace “guar derivative” with “personal care composition”.




DETAILED ACTION
This Office Action details reasons for allowance. Claim(s) 10 and 11 have been canceled.  Claim(s) 1, 12, 16, 18 and 20 have been amended, and claims 23-25 have been newly added.  Claim(s) 1, 7-9, 12 and 15-25 are in condition for allowance.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Withdrawn Rejection 
Applicant’s supplementary amendment, filed 23 February 2021, with respect to the rejection of claims 1, 7-9, 12 and 20-22 under 35 U.S.C. § 112, first paragraph, for written description, has been fully considered and is persuasive.
Claims 1 and 20 have been amended to delete the recitation “and the personal care composition provides a silicone deposition yield of at least 20%”. 
The rejection is hereby withdrawn. 

Reasons for Allowance
	The claims as presently recited are now commensurate in scope with the unexpected results argued in the Remarks submitted on 12 October 2019 in response to rejection of claims 1, 7-9, 12, 13, 20 and 21 under 35 U.S.C. §103(a) as being unpatentable over Wielinga et al. in view of Yeh; and the rejection of claims 1, 7-9, 12, 13 and 20-22 under 35 U.S.C. §103(a) as being unpatentable over Wielinga et al. in view of Yeh et al., and further in view of Luczak et al.
	The data presented on page 32 of the instant Specification is evidence of a surprising and unexpected result. Applicant has demonstrated the instantly claimed personal care composition comprising 0.2 wt.% to 0.9 wt.% of a guar derivative, wherein the guar cat)extraction from about 0.20 to about 0.30 reduces the wet combing work by about 50% to 77% relative to compositions that do not contain the guar derivative. Applicant’s results presented in Table 1 in addition to the results presented in Figure 1 demonstrate a significant and unexpected reduction in wet combing work. 
	The claims as amended are supported by Applicant’s disclosure. 	The reduction in total wet combing work limitations are inherently supported from the data provided in Table 1, wherein polymer 1 in example 1L was shown to have a total wet combing work of 0.23J, while the total wet combing work of comparative example 1A (not having the guar derivative or any cationic polymer) was 0.45J. This is exemplary of about a 50% reduction in total wet combing work.
	The limitations recited in the instant claims are inherently supported by the data provided in Table 1, and were contemplated by Applicant and considered as part of Applicant’s invention as further evidenced by Applicant’s disclosure on p.12, second paragraph (reproduced below):

    PNG
    media_image1.png
    134
    693
    media_image1.png
    Greyscale
.
	The instant claims are allowable over the prior art of record. 

Election/Restrictions
Claims 1 and 20 are allowable. Claims 15-19, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and III (a composition and method for treating the hair), as set forth in the Office action mailed on 13 November 2015, is hereby withdrawn and claims 15-19 are hereby rejoined and fully examined for patentability under 37 In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Accordingly, the Examiner’s amendment is sufficient to place the application in condition for allowance.
Accordingly, claims 1, 7-9, 12 and 15-25 (renumbered 1-16) currently amended are sufficient to place the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326.  The examiner can normally be reached on M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623